Citation Nr: 1645176	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-19 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the case was later transferred to the RO in North Little Rock, Arkansas.

In September 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board remanded this issue for further development in December 2014.

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this issue to obtain a medical opinion on the probability of a relationship between the Veteran's current right eye disability and military service.  The requested examination of the Veteran's eyes took place in April 2015.  According to the examiner, the Veteran has esotropia and amblyopia of the right eye and bilateral nuclear cataracts.  The examiner also detected pinguecula and arcus senilis, which he described as "incidental findings [with] no effect on visual acuity or visual fields at this time."  

The Veteran has argued that his right eye disability is related to service.  In his written statements, the Veteran has emphasized two points: 1) service medical records indicate that, at the time of his pre-induction examination in October 1969, he had 20/30 vision in his right eye while a December 1969 optometry report, only a few months later, indicated 20/70 vision in the right eye; 2) The Veteran experienced trauma during Marine Corps boot camp - specifically, his drill instructor slammed his head into a locker and hit him with an object.  The hearing transcript described the object as a "medicine bottle" but the Veteran has submitted post-hearing written statements which indicate that the sergeant hit him with a medicine ball, not with a bottle.  So the Board will assume that the transcript did not accurately record the Veteran's testimony on that particular point only.

"Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of the applicable legislation."  38 C.F.R. § 3.303(c) (2015).  With this regulation in mind, the Board's remand instructions asked the examiner to indicate whether it is at least as likely as not that the Veteran's current right eye disability is the result of in-service aggravation - i.e., a worsening beyond the condition's natural progression - of any congenital or developmental abnormality by superimposed disease or injury. 

In Section I of the April 2015 examination report ("Diagnosis") the examiner responded "yes" to respond to the following question: "Does the Veteran now have or has he/she ever been diagnosed with an eye condition (other than congenital or developmental errors of refraction)" (emphasis added).  The examination form then asked the examiner - "If yes, provide only diagnoses that pertain to eye conditions" - and the examiner responded by identifying right eye esotropia and amblyopia and bilateral nuclear cataracts.  But in Part 4 of the subsequent medical opinion, the examiner wrote that "Amblyopia and esotropia are developmental conditions."  A clarification of this apparent inconsistency would be useful in resolving the issue on appeal.

In the examiner's opinion, it was less likely than not that the Veteran's current eye disability was incurred in or caused by an in-service injury, event or illness.  To support this conclusion, the examiner acknowledged the Veteran's decreased visual acuity, identified amblyopia and esotropia as developmental conditions and then wrote: "Since there is no record of the claimed injuries, the conditions cannot be tied to them."  

In response to a question on the examination form about the probability that the current eye disability is the result of in-service aggravation of a congenital or developmental abnormality by superimposed disease or injury, the examiner wrote that "[The] Veteran's service medical records do not indicate any injury or aggravation to [the Veteran's] condition which was present at the pre-induction exam in October 1969.  The only record of any injury is [the Veteran's] written recollection of the occurrences."  The examiner's supporting rationale was: "With no medical record indicating an in-service aggravation to the pre-existing visual condition, it is not possible to determine any progression from said occurrence."  

These explanations suggests that the examiner believed that the Veteran was not eligible for service connection for his right eye disability because there were no contemporaneous medical records documenting the Veteran's statements describing physical trauma to his eyes at the hands of his drill instructor.  "While the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Because the examiner's rationale is inconsistent with Buchanan, it is inadequate and the Board must remand the case for a new medical opinion.   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since May 2015.

2. Obtain an addendum opinion from the examiner who provided the April 2015 examination report on the etiology of the Veteran's right eye disability.  The examiner should be provided with copies of the Veteran's VA claims file, including any information obtained as a result of the efforts described in part one of these instructions and a copy of this remand.  The examiner should also consider the Veteran's written statements, including the statement in which he corrected the transcript of his earlier testimony concerning trauma to his eye in service - specifically, that his drill instructor hit him with a medicine ball, not with a bottle.  The absence of service treatment records corroborating the details of the Veteran's statement is not sufficient establish that the incident did not occur as the Veteran described it.

After reviewing the relevant records and a copy of this remand, the examiner should clarify whether the right eye disabilities identified in the service treatment records and in the April 2015 eye examination report - right eye amblyopia and esotropia - are refractive errors of the eye or other developmental defects.  

If the diagnosed conditions are not developmental defects, the examiner should offer an opinion as to whether it is at least as likely as not (50% probability or greater) that the disability had its onset in service or was caused or aggravated by any in-service disease, injury or event.  

If the diagnosed eye conditions are developmental defects, the examiner should specifically indicate whether any current disability is at least as likely as not (50% probability or greater) the result of in-service aggravation (worsening beyond the natural progression) of congenital esotropia, amblyopia or other congenital or developmental abnormality by superimposed disease or injury.   If the examiner indicates that in-service aggravation of a congenital condition did not occur, the examiner should explain how that conclusion is consistent with the difference between the October 1969 pre-induction examination report (indicating right eye vision of 20/30) and a December 1969 optometry report (indicating right eye vision of 20/70).

The examiner should give a complete rationale for all opinions provided.  

3. The AOJ must ensure that all the requested medical opinions are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

4. Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






